759 N.W.2d 8 (2009)
Deborah HUGHES, Plaintiff-Appellee,
v.
AMR CORPORATION and Insurance Company of the State of Pennsylvania, Defendants-Appellants.
Docket No. 137547. COA No. 284895.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the September 15, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., not participating.